DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

 Priority
This application was filed in the US on November 05, 2019 (US 20200071302) and is a ‘371 national phase entry of international application PCT/CN2018/087807, filed May 22, 2018 (WO 2018/214867) which claims priority to Chinese Patent Application No. 201710378071.9, filed on May 24, 2017.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS dated November 05, 2019 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Applicant’s preliminary claim amendment dated November 05, 2019 is acknowledged.

Claims 12 and 15 are objected to.  
Claims 18-21 were cancelled by the Applicant.

Claim Objections
[1] Claims 12 and 15 are objected to as depending from a rejected base claim.  The claims are not allowable since they each depend directly or indirectly from independent claim 1 which is subject to rejection herein.

[2] Claim 13 is objected to over an obvious error.  In line 2, the term “claims 1” should read “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 1-11, 13-14, 16-17 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The optional substitution of various groups is defined in the rejected claims using 
The phrases “above groups are optionally further substituted by…” and/or “above groups are optionally more further substituted by…” appear in claims 1-2, 4, 7-8, 10-11, 13 and 14.  It is unclear which groups these limitations apply to.  For example in claim 1, the first such phrase appears directly under the definitions for R1 and R2 but the X1-X3 and Z1-Z5 groups also appear “above” the phrase.  The claims can be interpreted such that the optional substitution only applies to the R1 and R2 groups directly “above” or alternately as applying to all of the “above” groups.  Furthermore, it is completely unclear which of the claim 1 groups can be substituted according to the “above groups are optionally more further substituted by…” phrase.  The rejected dependent claims do not resolve this issue and are therefore subject to the grounds of rejection.
The Examiner suggests clearly indicating in each instance (in claims 1-2, 4, 7-8, 10-11, 13 and 14) which groups are subject to the optional substitution.  For example as in “wherein R1 and R2 are optionally further substituted by…”, etc.

[2] Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrases “preferably…” and/or “more preferably…” used in the rejected claims to identify limitations renders the scope of the claims non-distinct.  It is not clear whether the scope of these claims is limited to these narrower statements or whether the broader claim limitations which appear ahead of the phrases applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statements are not considered to be limiting.
The Examiner suggests that the Applicant consider removing the narrower statements from the claims and adding new dependent claim(s) drawn to the narrower embodiment(s) if so desired.

[3] Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation X is “or carboxyl” is not distinct since it unclear what embodiment is being referred to in view of the structural formula which has the –X attached to carbonyl moiety as –C(O)-X:
    PNG
    media_image1.png
    189
    260
    media_image1.png
    Greyscale
.  The art-recognized meaning of the term carboxyl is –C(O)-OH.  When X is carboxyl, does the limitation refer to a compound where the attached –C(O)-X is a keto-acid –C(O)-COOH moiety or a –C(O)-OH moiety?  The terminology can be interpreted either way.  The Examiner believes the claim should read “X is halogen or –OH”, such that the group is clearly a –C(O)-OH moiety when X is –OH; which would lead to the shown product through a condensation reaction.

Compounds of the Claims
No prior art rejection of the pending claims has been set forth herein.  The claimed compounds of formula I (shown below) appear to be both novel and non-obvious over the prior art of record.  

    PNG
    media_image2.png
    270
    905
    media_image2.png
    Greyscale

The closest prior art is considered to be the WO2014145015 (IDS) reference cited by the international search authority.  The reference teaches compounds which differ from those claimed in that the “left-side” heterocyclic ring moiety has a nitrogen atom in the ring instead of a carbon atom at the instant –C(R1)(R2)- position.  See example 41 on page 116 (shown below left next to the first compound of instant claim 12) and the generic teachings for example “formula I” at page 5, paragraph 12.

    PNG
    media_image3.png
    169
    312
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    234
    641
    media_image4.png
    Greyscale

The “extra” ring nitrogen present in the reference compound is an invariable structural element according to the inventive genus.  The reference itself provides no particular reason to exchange the extra nitrogen with a carbon atom in what is known in the art as a “bioisosteric exchange”.  Furthermore, the properties of the modified compound would not predictably be similar or better than the reference compound.  See for example the reference Norman (J. Med. Chem. 2012, 55, 5, 1858–1867) which teaches functionally related kinase inhibiting compounds with a similar heterocyclic moiety.  Compare compounds 21 and 23 in table 1 on page 1861 which differ most substantially from each other through such an exchange of carbon and nitrogen in a similar heterocyclic ring as instantly required:

    PNG
    media_image5.png
    351
    739
    media_image5.png
    Greyscale

Note that the extra nitrogen containing ring is substantially more potent.  The reference teaches against an exchange of nitrogen with carbon at page 1860 column 2 and at least provides evidence that one of ordinary skill in the art would not reasonably expect a successful result when exchanging the heterocyclic nitrogen atom of the WO2014145015 compounds with a carbon.
US20140275080 teaches compounds with the same utility as those instantly claimed but an open-chain moiety at the “left-side” rather than a heterocyclic moiety. See for instance example 7 on page 41 (shown below) and the generic teachings of “formula I” at page 2.

    PNG
    media_image6.png
    287
    542
    media_image6.png
    Greyscale

There are no particular reasons provided by the reference or the prior art that would lead one of ordinary skill in the art to modify these open-chain compounds by incorporating a heterocycle as instantly claimed.
US20100249149 teaches compounds with a related kinase inhibitory functional activity and with structural features in common with the instant claims.  See example 20 on page 12 (shown below) and the generic “formula  I” at page 5.  

    PNG
    media_image7.png
    237
    420
    media_image7.png
    Greyscale

Example 20 differs from a compound as claimed in multiple ways and the reference teachings provide no particular reasons that would lead one to contemplate making the required modifications.  For instance the instantly required isomeric configuration of the biaryl ring system is not taught and the “right-side” ring cannot be a pyridine, etc.
For at least these reasons the present claims are novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625